Citation Nr: 1419782	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  08-33 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder as secondary to 
service-connected right hip and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from September 1990 to July 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2012, the Board, like the RO had, denied the claim, and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a June 2013 single judge memorandum decision, the Court vacated the Board's decision and remanded the claim to the Board for further development and readjudication in compliance with directives specified.

To comply with the memorandum decision, the Board in turn is remanding the claim to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

A VA examination and opinion are needed to assist in deciding this claim.

Also, ongoing VA treatment records since July 2012 need to be obtained and associated with the claims file for consideration.

As well, the Veteran must be provided notice of what is needed to establish his entitlement to service connection for this claimed disability on a secondary basis.


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance Act (VCAA) notice letter concerning establishing his entitlement to service connection for his alleged low back disability on a secondary basis - that is, on the premise that his already service-connected right hip and right knee disabilities are causing or aggravating his low back disability.

2.  Also obtain and associate with the claims file all VA clinical records dated since July 2012.

3.  Next schedule a VA orthopedic examination to first diagnose all current low back disorders and, after that, for an opinion regarding the likelihood (very likely, as likely as not, or unlikely) that any currently diagnosed disorder is secondarily related to the Veteran's service, meaning proximately due to, the result of, or aggravated by his service-connected right hip and/or right knee disabilities.

a) The examiner must review all pertinent documents in the claims file, both the physical an electronic portions, and confirm in the examination report that this review occurred.

b)  Note:  the term "as likely as not" means at least 50-percent probability.  It does not however mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation or aggravation is so evenly divided that it is as medically sound to find in favor of causation or aggravation as it is to find against it.

c) Most essential is that the examiner provides a thorough explanatory rationale for the opinion, not just review the file.  When needed, the examiner should cite to specific evidence or medical authority supporting conclusions.

d) If this requested opinion cannot be rendered without resorting to mere speculation, the examiner must discuss why it would be speculative to respond.  So merely saying that he/she cannot respond will not suffice.

4.  Ensure the opinion addresses both causation and aggravation.  If it does not, take corrective action.  38 C.F.R. § 4.2.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


